In this proceeding to acquire the title to lands for street opening purposes, in the city of New York, the commissioners of estimate and assessment presented a report, which stated, specifically, their estimates of awards for damages and of assessments for benefits upon the various properties described; but which did not state, specifically, their valuations of the different properties assessed for benefit. As to such valuations this statement, only, was contained in their report: "We further report that in no case have we exceeded in our assessment for benefits one-half of the value of the lot assessed as valued by us." Objection was made to the confirmation of their report; but the objection was overruled *Page 423 
and the report was confirmed by the court, at Special Term. Upon appeal to the Appellate Division, in the first department, the order of confirmation was reversed and the report of the commissioners was sent back to them. Leave, however, has been given by the Appellate Division to appeal to this court and the following questions of law were certified for our review, viz.:First — Are the commissioners of estimate and assessment in this proceeding required by the following provisions of section 980 of the Greater New York charter, to wit: "The said commissioners shall in no case assess any house, lot, improved or unimproved lands more than one-half the value of such house, lot, improved or unimproved lands as valued by them," in addition to the statement of the specific assessments on every lot assessed by them, to state the specific valuations which they have placed upon such parcel assessed? Second — Was the following statement in the commissioners' report, to wit: "We further report that in no case have we exceeded in our assessments for benefit one-half the value of the lot assessed, as valued by us," taken in connection with the tabulated statement of the specific assessments on the properties assessed by them in their report, a sufficient compliance with the provisions of section 980 of the Greater New York charter?
The learned justices of the Appellate Division divided in opinion upon the question of the sufficiency of the report; the majority of them holding that the commissioners had not complied with the provisions of section 980, in that they had failed to state the specific valuations which they had placed on each piece of property assessed. That section, in the feature discussed, was amendatory of the provision of the former Consolidation Act, which limited the commissioners, in assessing for benefit, to one-half the value of the property assessed, as valued by thegeneral tax assessing officers of the city. The effect of the amendment was to make the rule of valuation uniform, in establishing as a basis for the estimates of an award for damage and of an assessment for benefit the market value of the property as ascertained by the commissioners. *Page 424 
The report of the commissioners is in substantial compliance with the requirement of the statute. While it is true, in order to justify the assessment, that the report must show that the commissioners have kept within the limit imposed as to its amount, it does contain their statement that, in no case, had they exceeded in their assessment for benefit one-half the value of the property as valued by them. Having stated, specifically, in figures the assessment upon each piece of property, it followed, necessarily, that they had previously valued the property and that their valuation should have been stated in the general language used in the report, instead of specifically upon the schedule of assessments, is immaterial. The statute does not, in terms, require the report to contain any statement of specific valuations, and while it might be a more convenient arrangement, as a matter of form, that the figures of valuations should accompany the figures of assessments, it cannot be said that there was a fundamental defect, invalidating the exercise of the power conferred. While the statement of the commissioners as to their valuation may be characterized, in a sense, as a conclusion, it was, nevertheless, their statement, in effect, that their valuation in each case was, at least, double the assessment levied. Section 985 of the Greater New York charter, which prescribes what the report of the commissioners is to contain, does not appear to require the commissioners to give the valuation of the property assessed and that is a reason, taken in connection with the general language of section 980, for our holding the form of report in this case to have been sufficient.
The first question certified should be answered in the negative; the second question certified should be answered in the affirmative and, therefore, the order appealed from should be reversed and that of the Special Term should be affirmed; with costs in this court and in the Appellate Division to the appellants.
PARKER, Ch. J., O'BRIEN, BARTLETT, HAIGHT, VANN and WERNER, JJ., concur.
Order reversed, etc. *Page 425